Citation Nr: 0728449	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for scoliosis with 
history of lumbar pain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2006.  A transcript of his hearing 
has been associated with the record.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  Scoliosis with history of lumbar pain is manifested by 
pain with prolonged standing, sitting, and walking, with full 
range of motion.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for scoliosis with history of lumbar pain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
August 2004, after the enactment of the VCAA.  

A letter dated in September 2004, prior to adjudication of 
the veteran's claim, told the veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claim.  He was informed that he was required to provide 
sufficient information to allow VA to obtain records.  The 
letter indicated that evidence showing a diagnosis of and 
treatment for PTSD would support his claim, and was asked to 
submit any medical evidence in his possession.  He was also 
asked to identify any VA treatment.  The various types of 
evidence that might support his claim were listed.  The 
veteran was asked to complete an enclosed questionnaire.  
With respect to the veteran's scoliosis, the letter told the 
veteran that he should submit evidence that the disability 
had increased in severity.  Enclosures to the letter 
discussed the evidence and information necessary to support 
the veteran's claims and outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the effective date to be assigned or ratings to be assigned 
are rendered moot.

Finally, the Board notes that although the veteran claimed to 
have been treated by VA for his claimed PTSD, a search for 
records was negative.  A VA examination of the veteran's back 
disability has been conducted.  Moreover, the veteran was 
afforded the opportunity to testify at a hearing before the 
undersigned.  The actions of the undersigned at the hearing 
complied with the VCAA and 38 C.F.R. § 3.103 (2006).  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, although the record was 
held open after the veteran's June 2006 hearing before the 
undersigned, no additional evidence was submitted.  The Board 
is unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Service Connection for PTSD

Initially, the Board notes that the evidence does not reflect 
that the veteran served in combat.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.  In June 1968 the medical board disclosed 
that a psychiatric evaluation was normal.

Service personnel records show that the veteran was stationed 
at Cam Ranh Bay, Vietnam from March 1967 to April 1968.

In his August 2004 claim, the veteran indicated that he 
received treatment for PTSD at a VA facility.  However, the 
RO made a search for records, which was negative.  

The RO requested in September 2004 that the veteran complete 
a questionnaire pertaining to his stressors, but the veteran 
did not respond.  

At his June 2006 hearing, the veteran described two mortar 
attacks at Cam Ranh Bay, as well as the trauma of seeing 
other wounded individuals when he was hospitalized at Travis 
Air Force Base.  He denied that he received treatment for his 
claimed PTSD.  The undersigned explained the requirements for 
entitlement to service connection for PTSD, and agreed to 
leave the record open so that the veteran could submit 
additional supportive evidence.  No additional evidence was 
received subsequent to the veteran's hearing.

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  The evidence 
of record does not show a diagnosis of PTSD.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  The evidence establishes that 
the veteran does not have PTSD.  In the absence of proof of a 
present disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a 
current disability, the veteran's claim fails.  Under these 
circumstances, the Board must conclude that the veteran has 
not met the regulatory requirements of entitlement to service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Increased Rating for Scoliosis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  As the 
instant claim was received in August 2004, the new criteria 
apply to the evaluation of the veteran's back disability.

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Pursuant to Diagnostic Code 5243, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  A 10 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

The veteran's service medical records reflect that he was 
diagnosed with idiopathic scoliosis of the dorsolumbar 
spine.  On examination in June 1968, he was found to be not 
qualified for general military service and was discharged.  
A June 1968 consultation report indicates a diagnosis of 
thoracic scoliosis.  The examiner indicated that the 
condition was congenital.  A Medical Board determined that 
the condition was aggravated by service.

On VA examination in September 2004, the veteran reported low 
back pain with no radiation.  He stated that the duration and 
intensity were variable.  He related that he used over the 
counter analgesics as needed, with some relief.  He indicated 
that he had pain with prolonged sitting, standing, and 
ambulation.  He reported pain, with no additional limitation 
of motion, with flare-ups.  The veteran denied associated 
symptoms such as weight loss, fever, malaise, dizziness, 
numbness, weakness, and bowel or bladder complaints.  The 
veteran was noted to walk unaided, but indicated that he 
sometimes used a lumbar corset.  He stated that he could walk 
four to five blocks.  He denied unsteadiness and falls.  
Regarding functional assessment, the examiner noted that the 
veteran was independent in activities of daily living and 
could walk unaided.  He indicated that the veteran was 
employed at a desk job and that prolonged sitting aggravated 
his back pain.  Range of motion testing revealed flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
The examiner noted that the veteran had pain at the end of 
all ranges.  He indicated that range of motion was the same 
after repetitive motion.  He also indicated that there was 
tenderness bilaterally at the lumbosacral paraspinals.  He 
did not identify muscle spasm or guarding.  He stated that 
there was abnormal spinal contour, with dextroscoliosis.  He 
also noted that the veteran was markedly overweight.  
Neurological examination was negative, as were the sensory, 
motor, and reflex examinations.  Lasegue' s sign was 
negative.  There was no indication of disc disease.  X-rays 
indicated moderate thoracolumbar scoliosis and hypertrophic 
changes at T10-11.  The diagnoses were moderate thoracolumbar 
scoliosis and mild thoracic spondylosis at T10-11.  

At his June 2006 hearing, the veteran testified that it took 
several minutes to get out of bed in the morning because he 
had to stretch.  He related that he drove 45 minutes to work, 
and that he was tired after his commute.  He stated that when 
he did filing at work, he used a packing table to roll the 
files.  

The veteran's back disability is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. §4.71a, Diagnostic 
Code 5237, for lumbosacral strain.  That evaluation 
contemplates forward flexion of the thoracolumbar not greater 
than 85 degrees or combined range of motion of the 
thoracolumbar spine not greater than 235 degrees or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  A higher 
evaluation requires the functional equivalent of forward 
flexion of the thoracolumbar spine not greater than 60 
degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  DeLuca, supra.  In this regard, the Board 
notes that the veteran has scoliosis.  However, the veteran's 
abnormal spinal contour is not caused by muscle spasm or 
guarding, but is a congenital defect.  In fact, the VA 
examiner indicated that there was no muscle spasm associated 
with the veteran's back disability.  In sum, the 
manifestations of the veteran's back disability are 
contemplated by the currently assigned 10 percent evaluation.  
The veteran described his functional impairment during the 
hearing.  However, nothing in the lay or medical evidence 
suggests that forward flexion is functionally limited to less 
than 60 degrees or that the combined motion is functionally 
not greater than 120 degrees.  Although the VA examination 
disclosed painful motion, such functional restriction was 
only at the ends of motion.  Clearly, the veteran retains 
functional flexion greater than 60 degrees and his combined 
motion greatly exceeds 120 degrees.  Accordingly, a higher 
evaluation is not for application.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of limitation, muscle spasm, nor guarding required 
to warrant a higher rating.  Moreover, the veteran is not 
shown to suffer from intervertebral disc syndrome.  As such, 
a higher evaluation is not available under the criteria for 
that disability.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for scoliosis with a 
history of lumbar pain is not for application.


ORDER

Entitlement to service connection for PTSD is denied.  
Entitlement to an evaluation in excess of 10 percent for 
scoliosis with a history of lumbar pain is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


